Citation Nr: 0504076	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-01 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1318. 

3.  Entitlement to nonservice-connected death pension 
benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1960 to May 
1961.  He died in November 2000.  The appellant is his widow.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 decision that denied service 
connection for the cause of the veteran's death, as well as 
denied dependency and indemnity compensation (DIC) benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318, and 
nonservice-connected death pension benefits.  The appellant 
filed a notice of disagreement (NOD) in May 2001, and the RO 
issued a statement of the case (SOC) in June 2001.  The 
appellant filed a substantive appeal in February 2002.

In July 2002, the appellant and her son testified before the 
undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In October 2002, the Board undertook additional development 
of the claims pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § 19.9 
(2002)-essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-were held to be invalid.  
See Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
in July 2003, the Board remanded the case to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In March 2004, the RO issued a supplemental SOC (SSOC), 
reflecting the continued denial of the claims for service 
connection for the cause of the veteran's death and for DIC 
benefits.

In October 2004, the appellant's congressional representative 
submitted additional evidence directly to the Board 
(addressed specifically to the Director, Management and 
Administration), in accordance with 38 C.F.R. § 20.1304.  
Although a specific waiver of RO jurisdiction did not 
accompany the additional evidence, the Board notes that the 
appellant clearly wanted the Board to consider the evidence, 
directly, in adjudicating the matters on appeal.  Moreover, 
neither the current version of 38 C.F.R. § 20.1304, nor the 
holding in the Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (in which 
provisions of 38 C.F.R. § 19.9 essentially conferring upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
were held to be invalid) requires a waiver under these 
circumstances.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.800 (2004).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims has been accomplished.

2.  The immediate cause of the veteran's death in November 
2000 was arteriosclerotic cardiovascular disease. 

3.  At the time of the veteran's death, service connection 
was in effect for a bipolar disorder, rated as 50 percent 
disabling from April 1, 1993 and as 100 percent disabling 
from April 23, 1998.

4.  The competent evidence is against a finding that the 
veteran's antipsychotic medications prescribed for and taken 
by the veteran for many years for treatment of his service-
connected bipolar disorder contributed substantially or 
materially to cause the veteran's death. 

5.  The record reflects nothing to change the fact that the 
veteran, who died 39 years after his discharge from service, 
did not have a service-connected disability rated as totally 
disabling for at least 10 years prior to his death.  

6.  The veteran did not meet the service requirements to 
establish basic eligibility for nonservice-connected pension 
benefits.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2004).

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2004).

3.  The claim for nonservice-connected death pension benefits 
is without legal merit.  38 U.S.C.A. §§ 1521(j), 1541 (West 
2002); 38 C.F.R. § 3.2(f) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

As regards the claims of entitlement to DIC benefits pursuant 
to 38 U.S.C.A. § 1318 and nonservice-connected death pension 
benefits, the appellant has been notified of the reasons for 
the denial of the claims, and has been afforded the 
opportunity to present evidence and argument with respect to 
each claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
her.  As will be explained below, each of the claims lacks 
legal merit.  As the law, and not the facts, is dispositive 
of each of the aforementioned claims, the duties to notify 
and assist imposed by the VCAA are not applicable to the 
claims.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

The Board notes that the VCAA, and its resultant duties, are 
applicable to the claim for service connection for the cause 
of death.  Considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for service connection 
for the cause of the veteran's death has been accomplished.

Through the June 2001 SOC and the March 2004 supplemental SOC 
(SSOC), as well as the January 2004 letter, the RO notified 
the appellant of the legal criteria governing the claim, the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, the appellant was given the opportunity respond.  Thus, 
the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support the 
claims, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the RO's January 2004 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
her that VA would make reasonable efforts to help her get 
evidence necessary to support her claims, particularly, 
medical records, if she gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
appellant provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which the veteran was treated prior to his 
death, and notified her that VA would request such records on 
her behalf if she signed a release authorizing it to request 
them.  That letter also invited the appellant to submit any 
additional evidence in her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met as regards the claim for service connection for the 
cause of the veteran's death.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.

In connection with the claim now under consideration, the 
documents meeting the VCAA's notice requirements were 
provided to the appellant after the rating action on appeal, 
and well after a substantially complete application was 
received.  However, the Board finds that the lack of pre-
adjudication notice in this matter has not, in any way, 
prejudiced the appellant.  

Within a few short months of the April 2001 rating decision 
on appeal, the RO issued to the appellant the June 2001 SOC, 
setting forth the criteria for, among other things, the claim 
for service connection for cause of the veteran's death, and 
solicited information and evidence from the appellant.  The 
June 2001 SOC was provided to the appellant well before the 
March 2004 supplemental SOC, and the RO afforded the 
appellant well over a one-year period to submit information 
and evidence pertinent to the claim.  See 38 U.S.C.A. 
§ 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the appellant in connection with the claim for service 
connection for the cause of the veteran's death.  As 
indicated below, the RO has obtained copies of the veteran's 
service medical records and private medical treatment records 
preceding his death, and obtained two medical opinions.  The 
appellant also has been given opportunities to submit and/or 
identify evidence to support her claim.  Specifically, in 
October 2004, the appellant submitted private medical records 
detailing the medications taken by the veteran from the mid-
1970's.  These treatment records have been associated with 
the claims file.  Significantly, no outstanding sources of 
pertinent evidence, to include from any treatment providers, 
has been identified, and the appellant has not indicated that 
there is any outstanding pertinent evidence that has not been 
obtained.  

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in the Board proceeding, at this 
juncture, with a decision on each of the claims on appeal.

II.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for the cause of a veteran's death, the evidence 
must show that a disability incurred or aggravated in service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must singly or with some other condition 
be the immediate or underlying cause, or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312.  

In connection with her claim that the cause of the veteran's 
death should be service connected, the appellant asserts that 
the veteran's death was due to medications prescribed for his 
service-connected bipolar disorder, and that the bipolar 
disorder contributed substantially to his cause of death.  
Private medical records, received by the VA in October 2004, 
show that the veteran had been treated with antipsychotic 
medications since the mid-1970's.

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  Hence, the Board has carefully considered the 
medical evidence pertinent to the claims on appeal.  

The evidence reveals that, at the time of the veteran's 
death, service connection was in effect for a bipolar 
disorder, rated as 100 percent disabling since April 23, 
1998.   The evidence establishes that the immediate cause of 
the veteran's death was arteriosclerotic cardiovascular 
disease.  No contributing conditions were shown on the death 
certificate, and no autopsy was performed.

In August 2002, a VA staff psychiatrist, Sybil Circle, M.D., 
who had treated the veteran for many years, provided an 
opinion that the veteran's antipsychotic medication could 
have possibly contributed to his death.  Dr. Circle indicated 
that the veteran had been taking Lithium Carbonate and 
Thorazine for years for control of his psychotic disorder, 
and that the veteran died suddenly in November 2000.  In 
support of her opinion, Dr. Circle referenced psychiatric 
journals that discussed the connection between antipsychotics 
and the risk of sudden cardiac death.  Dr. Circle quoted one 
medical article, which concluded that patients prescribed 
antipsychotics had "large relative and absolute increases in 
the risk of sudden cardiac death."  

In May 2003, a VA cardiologist, James Cummings, M.D., 
reviewed the veteran's claims file.  He noted that the 
veteran had been taking one medication since 1962 and another 
since 1979, up until the time of his death, for treatment of 
his psychotic condition, and that the veteran's clinical 
records made no mention of treatment for organic heart 
disease of any kind.  Recorded electrocardiograms in 1993 and 
1995 were interpreted as normal.  Dr. Cummings indicated that 
it was medically known that psychotropic drugs may be 
arrhythmogenic, in that they "tend to prolong the 
electrocardiographic QT interval."  By doing so, Dr. 
Cummings suggested that the psychotropic drugs "possibly" 
may contribute to the production of arrhythmia and therefore 
sudden cardiac death, and were more prone to do so in the 
presence of severe underlying cardiac disease or toxic levels 
of the therapeutic agents.  Finding no evidence of prior 
arrhythmia, syncope, presyncope, or prolongation of QT 
intervals, Dr. Cummings opined that it was less likely than 
not that the veteran's antipsychotic medications caused or 
materially contributed to the cause of the veteran's death.
    
The Board notes that, VA cardiologist Cummings undoubtedly 
based his conclusions on review of the record, whereas the VA 
staff psychiatrist Circle referenced a medical article that 
noted the increased risk, in general, of sudden cardiac death 
due to antipsychotic medications; this evidence is not 
specific to the veteran.  Although Dr. Cummings, like Dr. 
Circle, also found that such a relationship was possible, he 
also indicated that the medical evidence in the veteran's 
claims file did not show prolonged QT intervals or any other 
symptoms of arrhythmia upon which to conclude that the 
veteran's antipsychotic medications had caused his sudden 
cardiac death; under these circumstances, he effectively 
ruled out such a relationship in this case.  The Board is 
mindful that Dr. Circle rendered psychiatric treatment to the 
veteran for five years preceding his death.  Here, however, 
the Board finds that Dr. Cummings' opinion is entitled to 
more weight not only because of his expertise (as a 
cardiologist, offering an opinion on due to cardiovascular 
disease), but because his opinion is based squarely upon the 
medical evidence of record pertinent to this veteran.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board also has considered the assertions of the appellant 
and her son advanced in connection with the claim for service 
connection for the cause of the veteran's death.  While the 
Board does not doubt the sincerity of their beliefs, as a 
layperson not shown to have the appropriate medical training 
and expertise to render a probative opinion on a medical 
matter.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  As indicate above, in this 
case, the most probative evidence on the question of medical 
nexus militates against the claim 

Under these circumstances, the Board must conclude that the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as preponderance of the medical 
evidence weighs against a finding that the veteran's 
antipsychotic medications caused his death, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

III.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2004). If the veteran's 
death is not determined to be service-connected, a surviving 
spouse may still be entitled to benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of or entitled to 
receive compensation at the time of death for service-
connected disability rated totally disabling if the service-
connected disability was either continuously rated totally 
disabling for 10 or more years immediately preceding death or 
continuously rated totally disabling for at least five years 
from the date of the veteran's separation from service.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The total rating 
may be schedular or based on unemployability.  38 C.F.R. § 
3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The claim currently on appeal was the subject of Chairman's 
Memorandum imposing a stay on adjudication for DIC under 
38 U.S.C.A. § 1318.  During the pendency of the appeal, 
questions regarding the interpretation of the law and 
implementing regulations governing DIC claims have since been 
resolved and subsequently, the stay on adjudication of such 
claims, with limited exceptions, has been lifted.  

In this regard, interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  See Cole v. West, 13 Vet. App. 268, 278 
(1999). 

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v.  
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001)  
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  NOVA 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.   Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 38 
C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict with 
respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  
The Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.   
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language under 38 U.S.C.A. § 1311(a) 
and 38 U.S.C.A. § 1318 should be interpreted in the same way 
and that 38 C.F.R. § 3.22 provided the correct 
interpretation.  It held that VA could properly do so and had 
adequately explained its rationale.  Id. at 1378.  The 
Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening - 
"hypothetical entitlement" claims.  Id. at 1379-1380.

Based on a thorough review of the evidence, the Board finds 
that the appellant is not entitled to DIC benefits under 
38 U.S.C.A. § 1318.  At the time of the veteran's death on 
November 11, 2000, he was rated 100 percent disabled for his 
service-connected bipolar disorder, effective April 23, 1998.  

Clearly, the veteran's service-connected disability was rated 
as 100 percent disabling prior to his death.  However, the 
effective date of April 23, 1998, fails to meet the requisite 
10-year rating requirement preceding the veteran's 
November 11, 2000 death.  During the veteran's lifetime, he 
did not challenge the assigned effective date for his 100 
percent service-connected disability rating.  

Moreover, in this case, the appellant does not claim 
entitlement to DIC under 38 U.S.C.A. § 1318 based on the 
submission of new and material evidence to reopen a 
previously final VA decision, or argue that, but for the 
receipt of military retired or retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge from service.  The 
appellant also has not raised a claim of CUE in a final 
rating decision, pursuant to 38 C.F.R. § 3.105(a).  See also 
Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 
Vet. App. 242 (1994) (emphasizing the pleading requirements 
for raising, and burden of proof for establishing, a CUE 
claim).  In this case, the appellant has not asserted, nor 
does the record show that the law or facts, extant at the 
time, were incorrectly applied.  Finally, to the extent that 
the appellant may argue that a 100 percent disability rating 
should have been awarded for at least 10 years prior to the 
veteran's death, such argument is tantamount to a 
"hypothetical claim" for entitlement, which is expressly 
excluded from consideration.  See NOVA II, 314 F. 3d at 1379-
1380.

Thus, there is nothing to change the fact that, the veteran, 
who died approximately 39 years after his discharge from 
service (rendering inapplicable the 5-year provision) had no 
service-connected disability rated as totally disabling for 
at least 10 years prior to his death.  As the law is 
dispositive of the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, the claim must be denied for lack of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In making this determination, the Board notes that the RO 
received the appellant's claim for DIC benefits on 
November 28, 2000.  Much of the evolution of analysis for 
38 U.S.C.A. § 1318 claims occurred after receipt of her 
claim.  Generally, where there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has a duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's action in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Wanner and its progeny are not applicable.

Accordingly, the claim for DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318, must be denied.

IV.  Nonservice-Connected Death Pension Benefits

VA shall pay pension for nonservice-connected disability or 
death for service to the surviving spouse of each veteran of 
a period of war who met the service requirements prescribed 
in section 1521(j) of this title, or who at the time of death 
was receiving (or entitled to receive) compensation or 
retirement pay for a service- connected disability.  38 
U.S.C.A. § 1541.

Establishing basic eligibility for VA disability pension 
benefits requires, in part, that the veteran has active 
military, naval or air service.  See 38 U.S.C.A. §§ 101(2), 
(24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6. The term "veteran" 
is defined as a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable. 38 
U.S.C.A. § 101(2). "Active military, naval, and air service" 
includes active duty.  "Active duty" is defined as full-time 
duty in the Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed 
Forces" consists of the United States Army, Navy, Marine 
Corps, Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1.

Under 38 U.S.C.A. § 1521(j), a veteran meets the service 
requirements to receive pension benefits if such veteran 
served in the active military, naval or air service:  (a) for 
90 days or more during a period of war; (b) during a period 
of war and was discharged or released from such service for a 
service-connected disability; (c) for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or (d)	for an aggregate of 90 days or 
more in two or more separate periods of service during more 
than one period of war.

In computing the 90 days required above, active service which 
began before or extended beyond the war period will be 
included if such service was continuous.  Broken periods of 
service during a period of war may be added together to meet 
the requirement for length of service.  38 C.F.R. § 3.17.

In this case, the veteran's military service records from the 
United States Navy show that he had entered active service on 
August 12, 1960, and had been discharged from active service 
on May 17, 1961.  Findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  No 
other military service is reported.  

The qualifying periods of war are the Mexican border period, 
World War I, World War II, the Korean conflict, the Vietnam 
era and the Persian Gulf War.  See 38 U.S.C.A. § 101; 38 
C.F.R. § 3.3(a)(3). The Vietnam era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, in the case 
of a veteran who served in the Republic of Vietnam during 
that period; and in all other cases, the period beginning on 
August 5, 1964, and ending on May 7, 1975.  See 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).

In this case, the veteran did not serve during a period of 
war, and is not shown to have served in the Republic of 
Vietnam at any time from February 28, 1961, until his 
discharge from service on May 17. 1961.  On the contrary, the 
service medical records show that the veteran was 
hospitalized in December 1960 at the U.S. Naval Hospital in 
Portsmouth, Virginia, and diagnosed with anxiety reaction.  
In January 1961, the veteran was transferred to the U.S. 
Naval Hospital in Philadelphia, Pennsylvania, for further 
treatment prior to his discharge from service.

As the veteran did not meet the service requirements for 
pension purposes, the appellant cannot meet the basic 
eligibility requirements for VA nonservice-connected death 
pension benefits.  Under these circumstances, her claim must 
be denied as a matter of law.  See Sabonis,  6 Vet. App. at 
430.




ORDER

The claim for service connection for the cause of the 
veteran's death is denied.

The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is denied.

The claim for nonservice-connected death pension benefits is 
denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


